USCA11 Case: 20-10495    Date Filed: 03/09/2021   Page: 1 of 15



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10495
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:19-cr-00068-RV-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KIONDI JONES,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (March 9, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10495        Date Filed: 03/09/2021   Page: 2 of 15



      Kiondi Jones appeals his convictions and sentence for possession of a gun as

a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); possession

of controlled substances with the intent to distribute in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C); and possession of a gun in furtherance of a drug-

trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A)(i). Jones raises three

arguments on appeal. First, he says the government improperly impeached the sole

defense witness. Second, he argues that the district court abused its discretion

when it denied one of Jones’s requested jury instructions. And third, he says the

court erred when it increased his sentence based on a finding that he maintained a

premises for distributing drugs. After careful consideration, these arguments do

not warrant reversal. We therefore affirm Jones’s convictions and sentence.

                                I.    BACKGROUND

   A. Search

      In November 2018, the Pensacola Police Department executed a warrant to

search a residence where a confidential informant had purchased narcotics. As

police entered the home, one of the officers saw a man, later identified to be Jones,

jump out of an open window.

      The officers proceeded through the residence and found a single locked

door. The officers made forcible entry and discovered an empty bedroom with an

open window. This was the window Jones was seen jumping out of as police


                                          2
           USCA11 Case: 20-10495     Date Filed: 03/09/2021   Page: 3 of 15



entered the home. Upon searching the locked bedroom, officers found a loaded

Colt .45-caliber semiautomatic pistol, two boxes of live ammunition, marijuana,

crystal methamphetamine, heroin, a digital scale, plastic baggies, scattered cash, a

bottle of Vitablend (a substance added to powder cocaine to increase its volume), a

prescription bottle of promethazine, a bag containing approximately one ounce of

powder cocaine, and a Department of Corrections property inventory with Jones’s

name on it. The officers also found several photographs, including an image of

Jones in the locked bedroom holding a bottle of promethazine, an image of Jones

in the locked bedroom holding a large stack of bills, and an image of two

identification cards—one belonging to Jones and the other belonging to his

brother.

   B. Trial

      Jones proceeded to a jury trial on charges that he possessed a gun as a

convicted felon, possessed controlled substances with the intent to distribute, and

possessed a gun in furtherance of a drug-trafficking offense. At trial, Jones called

a single witness, Hercules Jennings. Jennings lived next door to the house where

the search warrant was executed, which was owned by a man named Twaun

Stallworth. Jennings testified that he used to go over to Stallworth’s house to buy

marijuana and there he regularly saw the gun with which Jones was charged. He




                                          3
         USCA11 Case: 20-10495       Date Filed: 03/09/2021    Page: 4 of 15



also testified that Jones did not live at Stallworth’s house, although Jennings had

seen Jones there before.

      On cross-examination, the government asked Jennings if he was a drug

dealer and whether he dealt drugs with Jones. Jennings said he was not and did

not. The government then sought to impeach Jennings with a ten-second video

that showed him laughing and flashing a large stack of bills. The defense objected

on two grounds. First, it argued that the government failed to prove that the money

in the video was drug money. Second, it argued that the video was more

prejudicial than probative and did not impeach Jennings’s testimony. The district

court overruled the objections. Relevant here, the court noted that the video was

not prejudicial to Jones and that it did have probative value about “this witness’s

credibility in this case, by his testimony.” The government asked Jennings

whether the money he was holding in the video was real or fake, and Jennings

responded that it was real money from his income tax refund check.

      The government also moved to admit images that it claimed to be from

Jennings’s Facebook page:

             Government: I’m now going to show you what’s been
             marked Government Exhibits 21A and 21B for
             identification. . . . These are images . . . . You see 21A?
             You see yourself in all those? That’s your Facebook page,
             21A and 21B. You see those with your name on it? That’s
             your name: Hercules Lee Jennings.

             Jennings: Mm-hmm.
                                          4
         USCA11 Case: 20-10495      Date Filed: 03/09/2021   Page: 5 of 15




            Government: Your Honor, the Government would move
            to admit 21A and 21B.

            Defense: Objection, Your Honor. I don’t think they laid
            the proper foundation.

            Government: Your Honor, he just said it’s his.          He
            answered my question.

            Court: He recognized—

            Jennings: I didn’t say that’s mine.

            Court: He recognizes some of those. I’m not sure that’s
            enough to authenticate it.

            Government: Your Honor, I’ll proffer to the Court it has
            his name on it, and all of these pictures are of him, other
            than the cartoon of someone trying to assassinate the
            president. These pictures are him and his name is on it and
            he said it was his Facebook page when I asked him.

      The Court conditionally admitted the images and cross examination

continued. When asked about an image featuring Jennings and “bags of weed,”

Jennings responded that the picture was photoshopped and from someone else’s

Facebook page. In response to Jennings’s insistence that the Facebook images

were photoshopped and he was not involved in drugs, the government asked

Jennings whether he had “any prior convictions involving cocaine?” Jennings

responded that he had a “[w]ithheld” adjudication but “[n]o prior convictions.”

When the government continued to inquire into Jennings’s criminal history,

defense counsel objected but was overruled. The government later called Special
                                         5
            USCA11 Case: 20-10495     Date Filed: 03/09/2021    Page: 6 of 15



Agent Mary Katherine Evans who testified that she found Jennings’s Facebook

page and personally printed off the photographs included in the government’s

exhibits.

      At the charging conference, defense counsel requested that the standard

instruction on possession be modified as a theory of defense instruction to add the

following language:

              In a joint possession case, a Defendant’s mere proximity
              alone to the item is insufficient to establish his knowledge
              of its presence. A Defendant’s knowledge of the item,
              however, may be inferred, but does not have to be inferred,
              by other circumstances, such as control over the place
              where the item is located.

      The court declined the requested instruction, explaining that it was “not

relevant to the possession. It’s relevant to the ‘in furtherance of.’” After

deliberating, the jury returned a verdict of guilty on all three counts.

   C. Sentencing

      Jones’s Presentence Investigation Report (“PSR”) set the total offense level

at 26 with a criminal history category of IV. This resulted in a guideline range of

120 to 150 months’ imprisonment. Jones was also due to be sentenced to a

consecutive term of 60 months for the charge of possessing a firearm in

furtherance of a drug trafficking offense. His total offense level was the result of a

base level of 24 and a two-level increase for “maintain[ing] a premises for the

purpose of manufacturing or distributing a controlled substance.”
                                           6
         USCA11 Case: 20-10495          Date Filed: 03/09/2021   Page: 7 of 15



      At sentencing, Jones objected to the two-level increase for maintaining a

drug premises. He argued that the government failed to carry its burden to prove

that one of the primary purposes of the home where the search warrant was

executed was the distribution of drugs, much less that the home had been operating

as a drug house under Jones’s direct control. Jones called Twaun Stallworth as a

witness. Stallworth testified that he lived at the home in question and that he knew

Jones because Jones has two children in common with Stallworth’s cousin.

Stallworth said that during Hurricane Michael he had allowed Jones to leave some

items at his house, but that Jones never lived there. He said Jones would come by

at least once a week to see his kids.

      The district court rejected Stallworth’s testimony as not credible.

Specifically, the court noted that Stallworth’s testimony was inconsistent with his

prior statement to police, in which he said he had been allowing Jones to live at his

home—in the locked bedroom—for the last six months. Stallworth’s girlfriend

also told the police that Jones had been living at the home for the past six months

and selling drugs. The district court overruled Jones’s objection to the increase

based on the drug premises, finding that “[o]verwhelming evidence” established

that Jones lived in the room and used it for dealing drugs.




                                            7
         USCA11 Case: 20-10495         Date Filed: 03/09/2021   Page: 8 of 15



                                 II.     DISCUSSION

   A. Impeachment of Defense Witness

      Jones argues the district court committed reversible error when it allowed

the government to improperly impeach Jennings’s claim that he was not a drug

dealer. We review a district court’s evidentiary rulings “for a clear abuse of

discretion.” United States v. Flanders, 752 F.3d 1317, 1334 (11th Cir. 2014). We

will reverse those rulings “only if the resulting error affected the defendant’s

substantial rights.” Id. (quotation marks omitted).

      Jones says the impeachment was improper in four ways: (1) the government

played a video of Jennings holding money without evidence that the money was

from an illegal source; (2) the government showed the jury a Facebook photo of

marijuana that was not properly authenticated; (3) the government commented on a

Facebook photo of a political cartoon from Jennings’s page; and (4) the

government asked Jennings about his prior state criminal case for which

adjudication of guilt was withheld. We discuss each in turn.

      1. Money video

      We understand Jones to argue that the government’s introduction of the

video of Jennings holding money was improper because the government had not

laid a sufficient foundation such that the evidence violated Federal Rule of

Evidence 608. Indeed, the government did fail to lay a proper foundation for the


                                           8
          USCA11 Case: 20-10495      Date Filed: 03/09/2021    Page: 9 of 15



video to serve as evidence to impeach Jennings’s testimony that he did not deal

drugs. Although the government proffered that the video showed Jennings with

drug money, the government asked Jennings only whether the video showed him

with a large sum of money. Jennings testified that the money came from his

income tax refund check, and there was no evidence that Jennings got the money

from illegal sources. There was thus no evidence tying the money in the video to

drug dealing.

      Nevertheless, we think this error was harmless. An error is harmless if

“sufficient evidence uninfected by error supports the [jury] verdict, and the error

did not have a substantial influence on the outcome of the case.” United States v.

Langford, 647 F.3d 1309, 1323 (11th Cir. 2011) (quotation marks omitted). There

was considerable evidence here linking Jones to the bedroom where drugs and a

gun were found. For instance, Jones was seen jumping out of the bedroom’s

window, and officers found photos of Jones in the room as well as his

identification card and Department of Corrections property inventory. On this

record, we are satisfied that the admission of the money video did not have a

substantial influence on the outcome of the trial. The error was therefore harmless.

See id.

      Because we determine that admission of the money video, even if erroneous,

was harmless, we need not (and do not) address whether it violated Rule 608.


                                          9
         USCA11 Case: 20-10495       Date Filed: 03/09/2021   Page: 10 of 15



      2. Facebook photos of marijuana

      Jones argues that the Facebook photos of marijuana from Jennings’s page

were likewise not properly authenticated. This argument fails. Under Federal

Rule of Evidence 901(a), “[t]o satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence sufficient to

support a finding that the item is what the proponent claims it is.” Fed. R. Evid.

901(a). Here, there was evidence that the Facebook page belonged to Jennings,

including: the page had Jennings’s name on it; Special Agent Evans testified that

the page belonged to Jennings; and Jennings acknowledged seeing pictures of

himself in exhibit 21A. There was also evidence that the photos in fact showed

marijuana, including that the images depicted packages with the weight of the drug

written on the bag. Considering this evidence, the district court did not abuse its

discretion in ruling that the photos were adequately authenticated.

      3. Comment about political cartoon

      In response to a defense objection regarding foundation for the Facebook

images, the government stated:

             I’ll proffer to the Court that [the Facebook page] has
             [Jennings’s] name on it, and all of these pictures are of
             him, other than the cartoon of someone trying to
             assassinate the president.

      Jones argues that by commenting on the political cartoon, the government

improperly attacked Jennings’s character. To establish prosecutorial misconduct,
                                         10
         USCA11 Case: 20-10495       Date Filed: 03/09/2021    Page: 11 of 15



“(1) the remarks must be improper, and (2) the remarks must prejudicially affect

the substantial rights of the defendant.” United States v. Eckhardt, 466 F.3d 938,

947 (11th Cir. 2006) (quotation marks omitted). Jones has shown neither here.

Other than simply stating that the comment was an attack on Jennings’s character,

Jones has not provided any argument about the impropriety of the comment that

described a political cartoon, and which the jury ultimately saw when the Facebook

images were admitted. And, in any event, Jones has not shown a reasonable

probability that, but for the comment, the outcome of his trial would have been

different. See id. We find no abuse of discretion as to this issue.

      4. Questions about criminal history

      In response to the government’s question regarding prior convictions

involving cocaine, Jennings stated he had only a “[w]ithheld” adjudication but

“[n]o prior convictions.” Jones says this was improper because the withheld

adjudication was part of a Florida case and Florida courts do not allow

impeachment based on convictions where adjudication was withheld. However,

the trial transcript makes clear that it was Jennings who raised the withheld

adjudication—not the government. The government’s questioning was thus not

improper and the district court did not abuse its discretion in permitting it.




                                          11
         USCA11 Case: 20-10495       Date Filed: 03/09/2021    Page: 12 of 15



   B. Requested Jury Instruction

      Jones says that the district court erred when it denied his proposed jury

instruction. We review a district court’s decision to refuse to give a requested jury

instruction for abuse of discretion. United States v. Klopf, 423 F.3d 1228, 1241

(11th Cir. 2005). We will reverse a decision about a jury charge only if “(1) the

requested instruction correctly stated the law; (2) the actual charge to the jury did

not substantially cover the proposed instruction; and (3) the failure to give the

instruction substantially impaired the defendant’s ability to present an effective

defense.” United States v. Palma, 511 F.3d 1311, 1315 (11th Cir. 2008) (per

curiam) (quotation marks omitted), abrogated on other grounds by Rehaif v. United

States, 588 U.S. __, 139 S. Ct. 2191, 2195–97 (2019). In reviewing whether a

charge substantially covers the proposed instruction, we need only determine

whether the charge, viewed as a whole, fairly and correctly stated the issues and

the law. Klopf, 423 F.3d at 1241.

      Here, Jones requested that the standard instruction on possession be

modified to add the following language:

             In a joint possession case, a Defendant’s mere proximity
             alone to the item is insufficient to establish his knowledge
             of its presence. A Defendant’s knowledge of the item,
             however, may be inferred, but does not have to be inferred,
             by other circumstances, such as control over the place
             where the item is located.



                                          12
          USCA11 Case: 20-10495           Date Filed: 03/09/2021      Page: 13 of 15



       We think this proposed instruction was “substantially cover[ed]” by the

actual charge given. See Palma, 511 F.3d at 1315 (quotation marks omitted). The

district court charged the jury using this circuit’s pattern instruction for

constructive possession: “‘Constructive possession’ of a thing occurs if a person

doesn’t have actual possession of it, but has both the power and the intention to

take control over it later.”1 See Eleventh Circuit Pattern Jury Instructions,

Criminal Cases S6. This instruction accurately captures the substance of Jones’s

requested charge because it makes clear that more than simple proximity to an item

(instead, “both the power and the intention to take control of it later”) is required to

find constructive possession. And it notes specifically that control over the item is

relevant to determining constructive possession. Thus, because Jones’s proposed

instruction was substantially covered by the actual charge given to the jury, the

district court did not abuse its discretion in refusing it.

    C. Drug Premises Increase

       Jones argues the district court erred when it found that he maintained a

premises for the distribution of drugs and increased his sentence as a result.

“Whether a defendant maintained a premises for the manufacture or distribution of

drugs is a finding of fact that we review under the clear-error standard.” United


1
  Although Jones framed his request as a joint possession instruction, the substance of his
proposed instruction is more in line with constructive possession and Jones ultimately requested
it under a constructive possession theory as well.
                                               13
         USCA11 Case: 20-10495      Date Filed: 03/09/2021    Page: 14 of 15



States v. George, 872 F.3d 1197, 1205 (11th Cir. 2017). When reviewing for clear

error, we will reverse only where we are “left with a definite and firm conviction a

mistake has been made.” United States v. Dimitrovski, 782 F.3d 622, 628 (11th

Cir. 2015).

      Section 2D1.1(b)(12) of the Guidelines calls for a two-level increase in

offense level “[i]f the defendant maintained a premises for the purpose of

manufacturing or distributing a controlled substance.” United States Sentencing

Guidelines § 2D1.1(b)(12). This increase is properly applied where a defendant

“knowingly maintains a premises (i.e., a building, room, or enclosure) for the

purpose of manufacturing or distributing a controlled substance, including storage

of a controlled substance for the purpose of distribution.” Id. § 2D1.1(b)(12) cmt.

n.17. To determine if a defendant “maintained” the premises, we consider whether

he had a possessory interest in the premises and the extent to which he controlled

access to, or activities at, the premises. Id. Drug manufacturing or distribution

“need not be the sole purpose” of the premises, “but must be one of the defendant’s

primary or principal uses for the premises, rather than one of the defendant’s

incidental or collateral uses for the premises.” Id. When making a drug premises

determination, courts look to the totality of the circumstances. See George, 872

F.3d at 1205–06.




                                         14
         USCA11 Case: 20-10495       Date Filed: 03/09/2021    Page: 15 of 15



      The district court did not clearly err in finding that Jones maintained the

bedroom for the purposes of dealing drugs. As the Guidelines note, a longer

sentence can be imposed for a single room used for storing drugs for distribution.

See USSG § 2D1.1(b)(12) cmt. n.17. Given the amount of drugs—including what

appeared to be distribution levels for some—and distribution paraphernalia found

in the room, it was not clear error for the district court to find this room was being

used for distribution of drugs. Beyond that, while the record does not reveal that

Jones had a legal possessory interest in the bedroom, evidence recovered from the

room and the statements from both Stallworth and his girlfriend indicated that

Jones was staying there. See United States v. Baptiste, 935 F.3d 1304, 1308 (11th

Cir. 2019) (“[T]he Sentencing Guidelines permit use of hearsay testimony so long

as the overall record provides ‘sufficient indicia of reliability’”). Stallworth’s

girlfriend also indicated that Jones sold various drugs and, while not all of the

drugs she listed were found in the room, some were. It was thus not clear error for

the district court to find that Jones used the room to distribute drugs and increase

his sentence as a result.

      AFFIRMED.




                                          15